Citation Nr: 1444270	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-46 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for right ring finger disability.

3.  Entitlement to a rating in excess of 10 percent for right shoulder dislocation prior to September 19, 2013 and entitlement to a rating in excess of 20 percent for right shoulder dislocation from September 19, 2013.

4.  Entitlement to a compensable rating for residuals of a fracture of the nasal bones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1953 to September 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran has provided credible lay evidence of a continuity of left shoulder symptoms in and since service.

2.  A right ring finger disability has not been diagnosed or established at any time during the appeal period.

3.  The Veteran's right shoulder disability approximates limitation of the right arm to approximately shoulder level; however, limitation of right arm motion to midway between the side and shoulder level or frequent episodes of dislocation and guarding of movement at the shoulder level have not been shown.

4.  During the rating period on appeal, there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's nasal bone is manifested by 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right ring finger disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for a rating of 20 percent for right shoulder dislocation from the date of the claim through September 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).

4.  The criteria for a rating in excess of 20 percent for right shoulder dislocation have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).

5.  The criteria for a compensable rating for residuals of a fracture of the nasal bones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in November 2008 and December 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the November 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

In December 2008, February 2009, and September 2013 the Veteran was provided VA examination and medical opinions were obtained. The Board finds that the examinations and opinions in this case are adequate as the examiners considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported, considered the lay evidence and provided rationales for the opinions.  The examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Left shoulder

The Veteran asserts that he has a left shoulder disability related to his active service. 

While service treatment records contain no specific findings or complaints related to the left shoulder, the Board notes that the Veteran's service treatment records do reflect treatment for multiple orthopedic injuries.  Service connection is currently in effect for disabilities including the right shoulder and the left elbow.

At a September 2013 VA shoulder examination, the Veteran indicated that he had left shoulder pain, especially in cold weather and when lifting more than 20 pounds.  The diagnosis was left shoulder degenerative joint disease.  

While the Board acknowledges that left shoulder complaints were not documented in service, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was a football player and boxer during service, and the Veteran has made credible statements concerning his military service and various injuries experienced therein.  

While the September 2013 VA examiner did not provide a supporting opinion, the Board notes that the Veteran is competent to report having sustained left shoulder pain during his period of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran's statements as to continuity of left shoulder symptomatology since service are reliable and have been consistent.  The Board finds that the Veteran's lay statements are sufficient to establish continuity of left shoulder symptomatology, and the fact that the Veteran's left shoulder arthritis has not been dissociated from his active service.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.

II.  Right ring finger

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

An April 1955 service treatment record reveals that the Veteran had trauma to the right ring finger.  A June 1955 service treatment record noted that the Veteran's injury to his ring finger of the right hand was manifested by a swollen joint; a dressing was applied.  X-rays revealed that there was no fracture or dislocation of the right ring finger.  The Veteran's August 1956 service separation examination reveals no right finger or right hand disability.

The Veteran has not been diagnosed with a disability characterized as a chronic right ring finger disability.  Records such as the September 2013 VA finger and hand examination revealed no current right finger disability.  It is important to note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

As the evidence does not show that the Veteran has a chronic right ring finger disability, there is no basis upon which to grant service connection for this claim and it must be denied.  

In sum, service connection for a chronic right ring finger disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Applicable Laws and Analysis for increased rating claims

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
	
III.  Entitlement to a rating in excess of 10 percent for right shoulder dislocation prior to September 19, 2013 and entitlement to a rating in excess of 20 percent for right shoulder dislocation from September 19, 2013.

A rating decision dated in January 1957 granted the Veteran service connection for right shoulder disability and assigned a noncompensable rating and a June 2000 RO decision increased the rating for right shoulder disability to 10 percent.  A January 2014 RO decision increased the rating for right shoulder disability to 20 percent, effective September 19, 2013. 

The Veteran is right-handed.  During the appeal period the Veteran underwent VA shoulder examinations in December 2008 and September 2013 that included diagnoses of right shoulder degenerative joint disease.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in forward elevation (flexion), 0 degrees to 180 degrees in abduction, 0 degrees to 90 degrees in external rotation, and 0 degrees to 90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.

In a December 2008 statement the Veteran indicated that his right shoulder would ache, especially while sleeping.

The Board notes that at the December 2008 VA examination the examiner indicated that the Veteran had right shoulder abduction of 90-100 degrees.  In the Board's view, this finding, when considered in light of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), essentially results in the limitation of the right arm to approximately shoulder level.  As such, a rating of 20 percent for right shoulder disability is warranted throughout the claims period.

The Board must now consider whether a rating in excess of 20 percent for right shoulder dislocation, at any time during the appeal period, is warranted.

At the September 13, 2013, VA examination the Veteran complained of right shoulder pain with weather changes and when lifting more than 20 pounds.  Range of motion testing showed right shoulder flexion limited to 130 degrees and limited abduction to 140 degrees, both with pain at 100 degrees.  There was no evidence of additional joint limitation due to pain, weakness, fatigue, lack of endurance, or incoordination but there was pain with palpation.  A history of dislocation with infrequent episodes was noted.

In order to receive a rating in excess of 20  percent the Veteran's right shoulder would have to demonstrate, under Diagnostic Code 5201, limitation of right arm motion to midway between the side and shoulder level.  However, as the Veteran had right arm flexion of 180 degrees (December 2008) and 130 degrees (September 2013), and right arm abduction to 90 degrees (December 2008) and140 degrees (September 2013), such was not shown.  As for Diagnostic Code 5202, a 30 percent rating is not warranted, as impairment of the humerus, recurrent dislocation of the humerus, at the scapulohumeral joint, with frequent episodes of dislocation and guarding of movement only at shoulder level, or fibrous union of the humerus, has not been shown.  In this regard, while recurrent right shoulder dislocation was noted, the episodes were characterized as historical and infrequent, and the September 2013 VA examiner specifically noted that the Veteran had no guarding of the right shoulder.  As such, a rating in excess of 20 percent for right shoulder disability from September 19, 2013 is not warranted.

IV.  Entitlement to a compensable rating for residuals of a fracture of the nasal bones.

A January 1957 RO decision granted service connection for residuals of a fracture of the nasal bones and assigned a noncompensable rating that has remained in effect since that time.

The Veteran's nasal disability is evaluated as deviation of the nasal septum under Diagnostic Code 6502.  A maximum 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

A Note following Diagnostic Code 6502 indicates that, in the alternative, a rating under Diagnostic Code 7800, for disfiguring scars of the head, face, or neck is for application.

VA records such as the February 2009 and September 2013 VA sinus examinations, while containing a diagnosis of deviated nasal septum, do not show that the Veteran has greater than 50% obstruction of the nasal passage on both sides, or complete obstruction on one side.

In sum, after reviewing the evidence of record, the Board finds that the Veteran's nasal disability picture more nearly approximates the criteria for a noncompensable rating.

In this case there is no medical evidence, and the Veteran has not contended, that he has loss of part of the nose, scars that expose the nasal passages, or disfiguring scars of the nose warranting a compensable rating under Diagnostic Code 7800.  To that effect, the September 2013 VA sinus examiner specifically noted that the Veteran had no scars related to any nasal condition or treatment.  As such, the Veteran's nasal disability does not involve disfigurement.

As the preponderance of the evidence is against a compensable rating for residuals of a fracture of the nasal bones, the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for left shoulder degenerative joint disease is granted.

Service connection for right ring finger disability is denied.

A rating of 20 percent for right shoulder dislocation for the period prior to September 18, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for right shoulder dislocation is denied.

A compensable rating for residuals of a fracture of the nasal bones is denied.


	




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


